DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-3 are pending and examined in the instant Office action.	

Withdrawn Objection/Rejections
The objection to the specification is withdrawn in view of the specification becoming sequence compliant.
The rejections of the claims under 35 U.S.C. 112 are withdrawn in view of amendments filed to the instant set of claims on 20 September 2021.
The double patenting rejection is withdrawn in view of the Terminal Disclaimer filed on 20 September 2021.

Terminal Disclaimer
The terminal disclaimer filed on 20 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the U.S. Patent 10,141,169 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is reiterated:
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claim 1 is drawn to a system comprising a mass spectrometer, claim 2 is drawn to a method, and claim 3 is drawn to a computer program product, comprising a non-transitory media.  The claim(s) recite(s) the mental steps of selecting a subset of measured product ions from at least one measured product ion spectrum, searching a protein database with the subset of measured product ions, and selecting tryptic and non-tryptic peptides as a result of the database searching.  This judicial exception is not integrated into a practical application because the fact pattern recited in the instant set of claims is not analogous to a fact pattern cited in MPEP Section 2106.04 that has been found to be subject matter eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the abstract of Yates, III et al. [US Patent 5,538,897] teaches that analyzing a peptide by tandem mass spectrometry to yield product ions representing a peptide fragment mass spectrometry is routine and conventional in the prior art.

Response to arguments:
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.
Applicant argues that the limitations result in significantly more than the judicial exception because the limitations are explicitly linked to a particular machine (i.e. a mass spectrometer).  This argument is not persuasive because the claims process data output from the mass spectrometer.  In other words, for the claim to function the only requirement is the output data of the mass spectrometer and not any part of the mass spectrometer itself.
While applicant argues that the additional element effects a transformation, in support of this argument, applicant merely states that the limitations of the claims are linked to the technical field of mass spectrometry without stating the transformation.
Applicant argues that the claims have an additional element in that the claims use a product ion above the precursor mass charge range.  However, applicant does not give support as to how this additional element is meaningful relative to conventional judicial exceptions with analogous objectives.
Applicant argues that the document of Yates, III et al. is  deficient because the document does not teach product ions with masses above a predetermined range.  This argument is not persuasive because under MPEP Section 2106.05, Yates, III et al. is only relied upon to teach limitations outside the judicial exception are routine and conventional.  Since comparisons of products ions to predetermined masses is part of .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejection is reiterated:
Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yates, III et al. [US Patent 5,538,897] in view of Gillet et al. [Molecular & Cellular Proteomics 11.6, 18 January 2012, pages 1-17] in view of Bern [US PGPUB 2007/0136007 A1].
Claim 1 is drawn to a system for identifying a peptide from tandem mass spectrometry product ions assumed to correspond to shortened forms of the peptide without using a priori precursor ion information.  The system comprises a tandem mass spectrometer that analyzes a sample producing at least one measured product ion spectrum from a precursor mass-to-charge ratio range.  The system comprises a processor in communication with the tandem mass spectrometer that receives the at least one measured product ion spectrum from the tandem mass spectrometer.  The system comprises a measured monoisotopic product ion from the at least one measured product ion spectrum with the highest intensity in the at least one measured product ion spectrum and with a mass-to-charge ratio greater than the precursor mass-to-charge ratio range.  The system comprises searching a protein database in a non-tryptic or semi-tryptic mode by sending the at least one measured product ion spectrum and a mass of the selected measured monoisotopic product ion as a precursor ion mass the protein database.  The system comprises selecting a full length tryptic peptide from the search results that has a mass-to-charge ratio in the precursor mass-to-charge ratio range and a non-tryptic or semi-tryptic form with a mass-to-charge ratio matching the measured monoisotopic product ion as the identified peptide.
	Claim 2 is drawn to similar subject matter as claim 1, except claim 2 is drawn to a method.
	Claim 3 is drawn to similar subject matter as claim 1, except claim 3 is drawn to a computer program product on a non-transitory computer readable medium.
	Yates, III et al. studies the use of mass spectrometry fragmentation patterns of peptides to identify amino acid sequences is databases [title].  The abstract of Yates, III 
	Yates, III et al. does not teach selecting a subset of measured product ions from the at least one measured product ion spectrum with the mass-to-charge ratio greater than the precursor mass-to-charge ratio range.  Yates III, et al. does not teach searching both tryptic and non-tryptic databases.
	Gillet et al. studies targeted data extraction of the MS/MS spectra generated by data-independent acquisition [title].  Figure 1D of Gillet et al. illustrates multiple windows of subsets of tandem mass spectral data.  A subset of windows in Figure 1D of Gillet et al. have mass-to-charge ratios greater than the precursor mass-to-charge ratio range.  Absent a definition of “precursor mass-to-charge ratio range,” the range is broadly construed to be contained within Figure 1D of Gillet et al. with monoisotopic ions with mass to charge ratios greater than what is encompassed by the range (i.e. a section of the figure that is magnified).
	Yates III, et al. and Gillet et al. do not teach searching both tryptic and non-tryptic databases.
	The document of Bern studies a method, apparatus, and program product for creating an index into a database of complex molecules [title].  The cover figure of Bern teaches searching databases for molecules.  Paragraph 25 of Bern teaches that these databases comprise tryptic peptide databases and non-tryptic peptide databases.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the use of tandem mass spectrometry to identify sequences of Yates III, et al. and the subsets of mass spectral data of Gillet et al. by use of the tryptic and non-tryptic databases of Bern wherein the motivation would have been that the additional databases of Bern are additional tools used to assess precursor ions [paragraph 25 of Bern].  There would have been a reasonable expectation of success in combining Yates III, et al. and Bern because both studies are analogously applicable to searching databases for peptide fragments.

Response to arguments:
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Gillet et al. does not teach a monoisotopic product ion with a mass to charge ratio greater than a predetermined range.  This argument is not 

Related Prior Art
The document of Mistrik [WO 2006/040622 A1] studies determination of molecular structures using tandem mass spectrometry.  The abstract of Mistrik teaches the combination of tandem mass spectrometry and searching libraries of compounds to identify a structure of an unknown compound.  
The document of Wolf et al. [BMC Bioinformatics, 2010, volume 11, article 148, 12 pages] studies in silico fragmentation for computer assisted identification of metabvolite mass spectra.
	However, the prior art does not differentiate between tryptic and non-tryptic peptide databases as recited in the claims.  In addition, the prior art is not restricted to the ranges of mass-to-charge ratios as recited in the claims.  In addition, the document of Wolf et al. is conducted entirely in silico.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        2 January 2022